FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                      August 15, 2014
                     UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court
                                  TENTH CIRCUIT


 CORNELIUS DEVON OLIVER,

          Petitioner-Appellant,

 v.
                                                        No. 14-3098
                                               (D.C. No. 5:13-CV-03192-SAC)
 SAM CLINE, Warden,
                                                          (D. Kan.)
          Respondent-Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


       After a Kansas jury convicted him of murdering four people, Cornelius

Oliver was sentenced to life in prison. When his request for state post-conviction

relief proved unsuccessful, Mr. Oliver sought federal habeas relief under 28

U.S.C. § 2254. The district court dismissed his petition as untimely and found

that none of the grounds for equitable tolling of the limitations period could fairly

alter this result. Now before us, Mr. Oliver requests a certificate of appealability

(“COA”) so that he can challenge the district court’s ruling.



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, the

district court dismisses a § 2254 petition on procedural grounds, we may issue a

COA only when “jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).

      Mr. Oliver cannot satisfy that standard in this case. An application for

federal habeas relief must typically be made within one year from the date on

which the conviction became final. See 28 U.S.C. § 2244(d)(1)(A). In this case,

the one-year limitations period began to run on June 5, 2006. Before this court

Mr. Oliver argues that the clock was tolled from June 1, 2007 — the date he filed

his original motion for state post-conviction relief — until October 29, 2013 —

the date the Kansas Supreme Court denied review. But even assuming without

deciding all this is true, Mr. Oliver’s federal application is still untimely as the

district court found. Because he waited 361 days to file for state habeas relief, he

had only four days after the Kansas Supreme Court’s decision came down to

submit his federal petition. But while his petition was due on November 2, 2013,

Mr. Oliver didn’t file until November 6.

      Still, Mr. Oliver argues he is entitled to equitable tolling. In places, he

seems to blame counsel in his state habeas proceeding for waiting 361 days to file

his state petition. But as the district court observed, Mr. Oliver can’t blame

                                         -2-
counsel for that delay because counsel wasn’t appointed to represent him in his

state collateral proceeding until after Mr. Oliver filed his petition. In other

places, Mr. Oliver seems to blame counsel in his state habeas proceeding for

failing to alert him immediately of the Kansas Supreme Court’s decision to deny

review. He says he knew he had only four days left to file a federal petition and

told his attorney to tell him immediately of any ruling from the Kansas Supreme

Court — and that the attorney failed to do so. But even accepting this as true, we

still find it difficult to fault the district court for failing to grant equitable tolling.

Equitable tolling is only available when an inmate has diligently pursued his

claims and can demonstrate that his failure to timely file was caused by

extraordinary circumstances beyond his control. See Yang v. Archuleta, 525 F.3d
925, 928 (10th Cir. 2008). And, as the district court observed, Mr. Oliver faces

difficulties under both parts of this test. After all, he waited almost a year — 361

days — after his conviction became final to pursue any kind of post-conviction

relief. It was this lack of diligence on his part alone, not any extraordinary

circumstance beyond his control, that left him with a precarious four-day window

in which to ensure his federal petition was filed. Indeed, this court has repeatedly

rejected requests for equitable tolling by similarly situated petitioners and, given

that, it seems hard to debate the district court’s decision to do the same. See, e.g.,

Marsh v. Soares, 223 F.3d 1217 (10th Cir. 2000); Williams v. Lytle, 185 F.3d 876

(10th Cir. 1999) (unpublished table decision).

                                            -3-
The request for COA is denied, and this appeal is dismissed.


                               ENTERED FOR THE COURT


                               Neil M. Gorsuch
                               Circuit Judge




                                 -4-